
	

113 HR 2329 IH: Administrative Relief and Accurate Medicare Payments Act of 2013
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2329
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2013
			Mr. Smith of Nebraska
			 (for himself, Mr. Sam Johnson of
			 Texas, Mr. Nunes,
			 Mr. Tiberi,
			 Mr. Roskam,
			 Mr. Price of Georgia,
			 Mr. Schock,
			 Mrs. Black,
			 Mr. Reed, Mr. Young of Indiana,
			 Mr. Kelly of Pennsylvania,
			 Mr. Benishek, and
			 Ms. Jenkins) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a maximum period of 2 years for submissions of Medicare part B
		  claims originally submitted by hospitals as Medicare part A claims and of 60
		  days for certain such submissions for one-day stays; and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Administrative Relief and Accurate Medicare Payments Act of
			 2013.
		2.Maximum period of
			 2 years for submissions of Medicare part B claims originally submitted by
			 hospitals as Medicare part A claims and of 60 days for certain such submissions
			 for one-day stays
			(a)Timely
			 submission as condition for provider payment
				(1)In
			 generalSection 1835 of the Social Security Act (42 U.S.C. 1395n)
			 is amended—
					(A)in subsection
			 (a)(1), by inserting before the semicolon the following: or, in the case
			 of a claim described in paragraph (1) or (2) of subsection (f), no later than
			 the close of the period described in such respective paragraph; and
					(B)by adding at the
			 end the following new subsection:
						
							(f)For purposes of subsection (a)(1) and
				section 1842(b)(3)(B)—
								(1)in the case of a
				claim not described in paragraph (2) for hospital services submitted under this
				part for which there was a previous claim as inpatient hospital services under
				part A that was denied as not reasonable and necessary pursuant to section
				1862(a)(1), the period described in this paragraph is the period ending 2
				calendar years after the date of service; and
								(2)in the case of a claim for hospital
				services submitted under this part for which there was a previous claim as
				inpatient hospital services under part A for a length of stay that does not
				include more than one midnight that was denied as not reasonable and necessary
				by a qualified independent contractor through a reconsideration conducted under
				section 1869(c), the period described in this paragraph is the period ending 60
				days after the date of receipt of the notice required under section
				1869(c)(3)(C)(i) of the decision for such denial with respect to such
				reconsideration.
								.
					(2)Conforming
			 amendment to exceptions authoritySection 1835(a) of such Act (42 U.S.C.
			 1395n(a)) is amended in the last sentence by inserting and the periods
			 described in paragraphs (1) and (2) of subsection (f) after 1
			 calendar year period specified in such paragraph.
				(b)Application to
			 reasonable charge administrative provision
				(1)In
			 generalSection 1842(b)(3)(B) of the Social Security Act (42
			 U.S.C. 1395u(b)(3)(B)) is amended by inserting or, in the case of a
			 claim described in paragraph (1) or (2) of section 1835(f), no later than the
			 close of the period described in such respective paragraph after
			 date of service.
				(2)Conforming
			 amendment to exceptions authoritySection 1842(b)(3) of such Act (42 U.S.C.
			 1395u(b)(3)) is amended in the last sentence by inserting and the
			 periods described in paragraphs (1) and (2) of section 1835(f) after
			 1 calendar year period specified in such paragraph.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after October 1, 2013.
			3.Maximum look-back
			 period of 3 years for Medicare recovery audit contractors’ audit and recovery
			 activities
			(a)In
			 generalSection 1893(h)(4)(B) of the Social Security Act (42
			 U.S.C. 1395ddd(h)(4)(B)) is amended by striking 4 fiscal years
			 and inserting 3 fiscal years.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to payments made for items and services furnished on or after October
			 1, 2013.
			
